Matter of Weil v Perry (2017 NY Slip Op 07206)





Matter of Weil v Perry


2017 NY Slip Op 07206


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Manzanet-Daniels, J.P., Mazzarelli, Webber, Oing, JJ.


4685 156186/12 -4655

[*1]In re Judith Weil, Petitioner,
vHon. W. Franc Perry, etc., et al., Respondents.


Epstein & Weil LLC, New York (Judith Weil of counsel), and Eric Nelson, Staten Island, for petitioner.
Marks, O'Neill, O'Brien, Doherty & Kelly, P.C., New York (Karen M. Lager of counsel), for Law Office of Jeffrey Samel & Partners, respondents.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
Justice W. Frank Perry has elected, pursuant to CPLR 7804(I), not to appear in this proceeding.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:
CLERK